Citation Nr: 1228195	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  98-19 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for ulcerative colitis, to include as secondary to service-connected hemorrhoids.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran has been afforded three Board hearings-in June 2003, March 2008, and March 2012.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  New evidence was submitted at the March 2012 hearing, along with a waiver of review by the agency of original jurisdiction, such that the Board will proceed to adjudicate the claim. 

This appeal was previously before the Board in January 2004, at which time it was remanded in pertinent part to obtain outstanding VA treatment records from Jackson, Mississippi; to obtain a VA examination and nexus opinion; and to provide proper notice.  VA treatment records from Jackson were associated with the claims folder, notice was sent in February 2006, and a VA examination was afforded the Veteran in March 2004.  

This appeal was again before the Board in March 2006, at which time it was remanded to address the theory of service connection for ulcerative colitis on a secondary basis in a Statement of the Case.  In September 2007, the Statement of the Case was issued.  

This appeal was next before the Board in July 2008, at which time the issue was clarified as whether new and material evidence had been received.  The issue was remanded in order to obtain outstanding Social Security disability records.  Such records were subsequently associated with the claims folder.  

This appeal was again before the Board in April 2009, at which time it was remanded in order to provide the Veteran appropriate notice regarding the pre-2001 definitions of new and material evidence, and the reasons that his claim had been previously denied.  A notice letter was sent to the Veteran in June 2009.

The appeal was, however, again remanded in March 2010 because the notice failed to provide the Veteran with the proper criteria for new and material evidence prior to August 29, 2001.  The March 2010 remand instructed that the Veteran should be provided proper notice regarding the applicable definition of new and material evidence and informed of the basis of the September 1997 Board denial of his claim.  Such notice was provided in March 2010.  

This appeal was most recently before the Board in November 2011, at which time it was remanded to afford the Veteran a hearing before a third Member of the Board.  Such hearing was afforded the Veteran in March 2012.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  

The issue of entitlement to service connection for ulcerative colitis, to include as secondary to service-connected hemorrhoids, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1997 decision, the Board denied service connection for ulcerative colitis; the decision was not reconsidered or appealed to the Court of Appeals for Veterans Claims.

2.  Evidence received since the September 1997 Board decision was not previously submitted, bears directly and substantially upon the specific matter, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1997 Board decision which denied the Veteran's claim of service connection for an ulcerative colitis disability is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100(b) (2011).

2.  New and material evidence has been received since the Board's September 1997 decision, and the Veteran's claim of entitlement to service connection for ulcerative colitis has been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); see also Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.

New and Material Evidence

Service connection for colitis, with a history of bleeding was first denied in February 1985, at the same time as service connection for internal hemorrhoids with external tags was granted.  In March 1985 the RO sent the Veteran a letter informing him that service connection for colitis with bleeding was denied.  The Veteran did not appeal that decision and it became final.

In a June 1993 rating decision the RO determined that there was no new and material evidence because the evidence did not tend to show ulcerative colitis was incurred in or aggravated by service.  Following an August 1993 Notice of Disagreement, a February 1994 Statement of the Case was issued.  The Veteran did not file a substantive appeal, and the June 1993 decision became final.

In a decision dated in September 1997, the Board declined to reopen the Veteran's claim of service connection for ulcerative colitis.  As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a) (West 1991); 38 C.F.R. § 20.1100(a) (1997).  The Chairman of the Board has not ordered reconsideration of this decision, nor was the decision appealed to the Court.  38 U.S.C.A. §§ 7103, 7252 (West 2002); 38 C.F.R. § 20.1100 (2011).  Thus, the September 1997 Board decision is final.

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The question of whether evidence is "new and material" is analyzed under 38 C.F.R. § 3.156(a).  Although the regulation was amended in 2001 altering the definition of "new and material" evidence under 38 C.F.R. § 3.156(a), the amendment is effective only for claims filed after August 29, 2001.  66 Fed. Reg. 45,630 (Aug 29, 2001) (to be codified as amended at 38 C.F.R. § 3.156(a)).  The Veteran's claim was filed prior to this date; therefore, the old version applies.

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  New and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  To justify the reopening on the basis of new and material evidence, it must be determined whether the evidence is so significant that it must be considered in order to fairly decide the merits of the claim.  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  Further, the evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the September 1997 final denial included service treatment records which showed treatment for hemorrhoids and severe anal pain.  In addition there was evidence of post-service colitis with a history of rectal bleeding, abdominal cramping and passing red mucous stools, reportedly since 1984, and shown in medical records since January 1985.  One medical record referred to a history of ulcerative colitis since 1972.  Hearing transcripts before a Decision Review Officer in January 1994, and the Board in May 1997, were also of record.  The transcripts showed that the Veteran discussed his in-service injury, and experiences with bleeding since service, and bowel movements laced with blood.  The Veteran discussed current symptoms he experienced including multiple episodes of diarrhea on a daily basis, and constant fecal seepage.  A February 1996 treatment note indicated that ulcerative colitis had been diagnosed since 1983, and a March 1996 VA examination report included a diagnosis of ulcerative colitis since 1984.  

Ultimately, the Board declined to reopen the Veteran's claim because it found that although there was new evidence since the previous June 1993 denial, such evidence related to current treatment and diagnosis of ulcerative colitis.  Specifically, the Board found that the medical evidence previously submitted contained the history of the first diagnosis of colitis and the history of possibly earlier symptoms; however, there was no medical opinion that established that the disease of ulcerative colitis was related to service in any way.  This became final.

Evidence received since the September 1997 final Board decision includes hearing testimony given at three separate Board hearings, and one hearing before a Decision Review Officer.  A March 2004 VA examination is of record in which it was indicated that one very well could have experienced symptoms of early onset ulcerative colitis prior to 1984, which would have been manifested by symptoms of cramping abdominal pain, increased frequency of bowel movements, and intermittent bleeding.  In addition, Social Security Administration records, and VA treatment records were received.  The treatment records continue to show that the Veteran is treated for ulcerative colitis.  In addition, at his most recent hearing, the Veteran submitted The Merck Manual of Diagnosis and Therapy excerpt regarding ulcerative colitis and hemorrhoids.  He highlighted portions emphasizing symptoms of ulcerative colitis such as bloody diarrhea, increased urgency to defecate, mild abdominal cramps, and blood and mucus evident in the stool.  Highlighted portions regarding hemorrhoids discussed symptoms such as bright red rectal bleeding and mucoid discharge when the hemorrhoids are prolapsed.  Hearing testimony collectively focused on the continuity of symptomatology of rectal bleeding and diarrhea, with blood, mucus and pus beginning in service.  

Of import, The Merck Manual of Diagnosis and Therapy and March 2004 examination report are new in that they were not of record at the time of the last final denial by the Board in September 1997, and as such are not merely cumulative.  Such evidence bears directly upon the issue under consideration in that it constitutes medical treatise and medical evidence regarding symptomatology of ulcerative colitis, which is probative considering the overlapping symptoms identified by the Veteran as occurring in service.  This evidence is of such significance that it must be considered in order to fairly decide the merits of the claim in that it tends to suggest that the reported symptoms experienced in service could be related to ulcerative colitis, regardless of whether it warrants a revision of the prior determination.  When it is viewed in the context of all the evidence there is a reasonable possibility that it would change the outcome.  The Board therefore finds that this evidence provides a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability.  See Hodge, 155 F.3d at 1363.

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  Having received new and material evidence, the Veteran's claim of service connection for ulcerative colitis must be reopened and considered on the merits.  

ORDER

The claim of service connection for entitlement to ulcerative colitis, to include as secondary to service-connected hemorrhoids is reopened.  


REMAND

Service treatment records show that the Veteran was treated for hemorrhoids, and that he reported experiencing bleeding, and severe anal pain.  

Treatment note from September 1978 indicated that the Veteran noticed bright blood in his stools.  At that time he reported experiencing severe upper quadrant pain, with nausea and occasional vomiting.  In October 1978 the Veteran indicated that he had a history of nervous stomach.  A February 1981 treatment note indicated that blood had been noticed in the Veteran's stool.  Hospitalization record from July 1981 indicated that the Veteran reported experiencing pain in his rectum.  He indicated that he had a hemorrhoid operation in 1973, and diagnosis was of an anal fissure.  Treatment note from January 1985 shows that the Veteran reported a history of ulcerative colitis and vomiting, and was diagnosed as having a viral urinary tract infection.  

An October 1984 proctosigmoidoscopy indicated that it was advanced the full 20 centimeters with some difficulty secondary to rectal pain and a large amount of fluid retained in the colon.  Findings were of severe mucosal inflammation at 18 centimeters (friable with some bleeding).  Inflammation was noted at 14 centimeters.  Two small internal hemorrhoids were also observed.  Inflammatory bowel disease probably representing ulcerative colitis was diagnosed.  

Hospitalization records from January 1985 show that the Veteran reported a history of cramping and red mucous stools.  His symptoms had reportedly progressed over several years.  A year earlier he had been diagnosed as having ulcerative colitis while admitted at Hinds General Hospital.  The Veteran reported that he only had blood in his stools since his admission.  Two to three years prior to his admission  the Veteran reported that he had been to a VA hospital for increased rectal bleeding, and a protoscopy showed negative results.  The Veteran had been on steroids since his October hospital admission, and reportedly had not experienced bleeding for the previous two weeks.  The Veteran experienced no nausea, vomiting or hematemesis.  On examination the Veteran's abdomen had diffuse tenderness to palpation and positive bowel sounds.  Rectal examination showed external hemorrhoids, normal prostate which was nontender, and a heme-test was negative.  A protoscopy was performed and colonoscopy showed erythematous cecym, no truly friable mucosa, no ulcers, no active disease; consistent with burned out ulcerative colitis.  

A VA examination in January 1985 indicated that the Veteran's rectum was not tight.  In addition there had been three to four weeks of reported bleeding.  Diagnosis was of colitis with a history of bleeding.  

VA treatment records from 1988 to 1989 are of record.  A September 1988 treatment note indicated that the Veteran had ulcerative colitis (proctitis), with symptoms for 15 years.  The Veteran continued to have some bright red blood, and mucous in his stools, and had loose stools approximately twice a week.  A treatment note from October indicated that the Veteran reported he had ulcerative colitis, with symptoms for 16 years.  He reported experiencing abdominal cramping and loose stool at that time.  A January 1989 note also references the Veteran's ulcerative colitis as present for 15 years.  An April 1989 treatment report shows that the Veteran was admitted to the hospital with abdominal pain and increasing number of stools, to include with bright red blood.  Another flexible sigmoidoscopy showed ulcerative colitis.  

VA treatment records from 1991 to 1993 continue to show treatment for ulcerative colitis.  A March 1993 treatment note shows that the Veteran reported experiencing rectal "fullness" as if he had to defecate all the time.  He also reported having a foul-smelling stool and rectal seepage.  He indicated that this started with a fall on a metal piece on his buttocks in 1972, and linked this to the development of his hemorrhoids.  The Veteran indicated that he still had red blood streaking traces and mucous in his stools, as well as intermittent diarrhea.  Past medical history recorded that the Veteran had ulcerative colitis diagnosed in 1972 with intermittent bloody stools.  The Board notes that this date of diagnosis is not supported by the medical evidence of record, but rather relates to the Veteran's reported origin of symptomatology.  

At a January 1994 hearing before a Decision Review Officer the Veteran explained that in 1972 he had slipped on some snow and fallen, injuring his rectum on a metal piece.  He reported that he was diagnosed as having hemorrhoids, and the area became infected, and skin tags were eventually surgically removed.  The Veteran reported that he was later sent to a specialist in Nuremburg, and informed that there was an internal injury, possibly hemorrhoids.  The Veteran reported the bleeding continued for the next 20 years, referencing 1974.  The Veteran indicated that in 1984 when the bleeding worsened, and he experienced rectal seepage, with a devastating smell he was finally diagnosed as having ulcerative colitis.  The Veteran reported struggling with symptoms such as constant seepage, and excessive diarrhea.  

VA treatment records from 1995 to 1996 show that the Veteran continued to be treated for ulcerative colitis.  Symptomatology continued to include multiple bowel movements daily associated with bleeding and loose mucous.  He was again hospitalized in 1995.  A January 1996 note indicated that the Veteran had symptoms of ulcerative colitis for 23 years, and that ulcerative colitis had been documented for the previous 13 years.  A February 1996 note indicated that he had been diagnosed in 1983, but had experienced symptoms and possibly active disease for 23 years.  

In March 1996 the Veteran was afforded a VA rectal examination.  Diagnosis was of ulcerative colitis since 1984, on Prednisolone and Mesalamine to control his symptoms.  

In his July 1996 Substantive Appeal the Veteran emphasized that his colitis had been present for 23 years, and that his rectal bleeding should not just be equated with his hemorrhoids.  He indicated that during colitis flare-ups, his hemorrhoids were also affected.  He then asserted that his colitis was a result of his hemorrhoids.  

The Veteran was afforded a May 1997 Board hearing, wherein he discussed slipping on snow in service and falling and injuring his rectum.  The Veteran reported that the doctors had treated him for hemorrhoids, but he had basically continued bleeding ever since that time.  The Veteran reported that he had skin tags excised, that his injury had become infected, and that he eventually was sent to a specialist in Nuremburg.  Twelve years after that injury with increasing bleeding, ulcerative colitis was diagnosed.  He reported that the diagnosis was in 1983 at General Hinds Hospital.  The Veteran described symptoms of blood, diarrhea, and mucus. 

In a June 1998 Board hearing considering an earlier effective date for service connected hemorrhoids, the Veteran mentioned his ulcerative colitis.  He indicated that he had been injured in service, and was diagnosed as having hemorrhoids, and had skin tags removed which areas were later infected.  He reported that he was eventually sent to a specialist in Nuremburg.  The Veteran indicated that between 1974 and 1984 he had been to the VA Hospital in Jackson, Mississippi and had a proctoscope.  He reported that this was a small rod that could only be inserted a short distance to see around the edges, and all that was evident was hemorrhoids.  In contrast, he reported that at Hinds General Hospital in 1984 when he was scoped the doctor inserted the instrument to the end of his colon and worked his way down, and this resulted in his diagnosis of ulcerative colitis.

A medical treatment record from May 1998 referenced the Veteran's ulcerative colitis since 1984, and hematochezia since 1972.  A May 1998 hospital note indicated that a flexible sigmoidoscopy was performed and showed mild to moderate bleeding of some internal and external hemorrhoids, but no active signs of ulcerative colitis.  Another May 1998 sigmoidoscopy revealed burnt-out colitis, mucosal changes, and edema.  In June 1998 ulcerative colitis, exacerbation was noted, along with a reported history of ulcerative colitis since 1972, diagnosed in 1984.  A July 1998 sigmoidoscopy revealed idiopathic ulcerative colitis, severe.  An October 1998 sigmoidoscopy revealed chronic colitis.  

In a June 1998 hearing before a Decision Review Officer, the Veteran indicated that he had experienced continuous bleeding for 26 years, which references 1972.  

A January 1999 sigmoidoscopy showed excess mucous, moderate widespread mucosal edema, and minimally friable mucosa in addition to moderate non-bleeding hemorrhoids.  

In a May 1999 hearing before a Decision Review Officer, the Veteran again reported experiencing continuous bleeding.  He also relayed that he had injured his rectum when slipping in the snow and falling when he was attempting to close the hatch of an armored personnel vehicle.  Again, the Veteran discussed how he was diagnosed as having hemorrhoids, and had surgery on them, which did not heal properly and became infected.  He reported that he was sent to a specialist.  

In a May 1999 VA examination for pension purposes the Veteran indicated that he had been diagnosed as having ulcerative colitis in 1983 or 1984, and that his bleeding started as early as 1972 or 1973.  He reported that he was always told that his bleeding was from the hemorrhoids.  He indicated that he had constant problems with ulcerative colitis, including diarrhea, blood and mucus.  

In a May 1999 examination for his hemorrhoids the Veteran reported that ever since his hemorrhoidectomy he had bled, for 27 years since 1973.  He indicated that he had skin tags remaining and continued to bleed, but was then diagnosed as having ulcerative colitis.  He reported that he currently bled with each stool, and was incontinent such that he wore a diaper.  

In July 1999 the Veteran wrote that he had experienced 27 years of rectal bleeding, with red and dark blood over the years.  In May 2002 the Veteran wrote about his 1973 fall in service leading to his rectal injury, and the specialist who he visited in Nuremburg informing him that it had been a mistake for the doctors to perform surgery.  He raised the issue of outstanding service treatment records, suggesting that the VA had not acquired the records of his injury.  In August 2002 the Veteran indicated that he had first sought treatment at the VA in Jackson, Mississippi, in February 1974 for rectal bleeding, but that these records had not yet been obtained.  He indicated that he had experienced discomfort and bleeding with bowel movements for approximately 30 years.  

VA treatment records from 2002 to 2004 are of record.  October 2002 treatment notes showed that the Veteran reported experiencing diffuse abdominal pain, and bright red bloody stools, and mucous.  November 2002 treatment notes showed that the Veteran had an exacerbation of his ulcerative colitis, and had been admitted at Forrest General for gastrointestinal bleeding and dehydration, then transferred to the VA for follow-up.  The Veteran had possible Clostridium difficile colitis and was status-post treatment with Flagyl without improvement in nausea, vomiting, and hematochezia.  He reported that he had experienced nausea, vomiting and bloody diarrhea, with up to 12 loose, bloody stools a day.  His stool showed dried blood and bright red blood, and had a terrible odor.  He had vomited green fluid, and had abdominal pain in the left lower quadrant.  Sigmoidoscopy revealed acute and chronic colitis.  

A March 2004 VA opinion regarding ulcerative colitis was sought, and indicated that he had been diagnosed as having ulcerative colitis in 1984 although he maintained he had symptoms in the 1970s.  The examiner indicated that subsequent to service, from 1974 to 1984 the Veteran indicated that he experienced recurrent bouts of cramping abdominal pain and intermittent rectal bleeding.  This was attributed to hemorrhoids both in service and subsequently.  The Veteran reported having had a proctoscope examination in 1981, but that it was negative for anything but hemorrhoids and healing fissure.  The examiner indicated that one could not state with medical certainty whether it was as likely as not that the Veteran's ulcerative colitis was related to an in-service injury or incident.  He indicated that the ramifications of the case were discussed with the gastrointestinal specialist in the medical center, and he stated that one very well could have experienced symptoms of early onset ulcerative colitis prior to 1984, which would have been manifested by symptoms of cramping abdominal pain, increased frequency of bowel movements, and intermittent bleeding.  The examiner went on to indicate that this was not documented in the Veteran's available medical records from 1978 to 1984.  The examiner indicated that hemorrhoids would have no effect upon one's ulcerative colitis either etiologically or by aggravating it.  Symptoms with hemorrhoids would be pain and bleeding, which could mimic some of the symptoms of ulcerative colitis; however, there was no relationship between the two disease processes.  

At his June 2003 Board hearing the Veteran indicated that he had experienced bleeding since approximately 1973, and rectal pain that worsened to the point of his defecating on himself.  He associated his problem as malodorous.  He discussed an in-service injury to his rectum incurred when he fell from an armored personnel carrier on which he was closing the hatch and landed on the mount of a machine gun.  The Veteran indicated that he had been diagnosed as having hemorrhoids, and had a surgical procedure, prior to being sent to a specialist in Nuremburg.  The Veteran reported that the doctor at his separation examination advised him to seek VA treatment for hemorrhoids because he had rectal bleeding, and that he sought treatment in 1974.  He reported that a little scope, approximately 8 to 12 inches long was placed in his rectum, and he was told he had internal hemorrhoids.  He suggests that his colitis could not be seen with this scope given the blood flow and infection he had at the time.  

In June 2005 the Veteran clarified that he fell onto the armored personnel carrier, and struck the mount of his machine gun, and incurred a rectal injury.  

At his March 2008 Board hearing the Veteran reported that he had experienced leakage from his rectum and bleeding since service.  He was unsure if he had abdominal pain in service.  He identified that he had experienced increased bowel movements in service.  His contentions regarding an in-service injury and diagnosis and treatment for hemorrhoids were similar as at previous hearings.  

In his November 2009 Substantive Appeal the Veteran reported that he had experienced bleeding from the rectum for the previous 30 years, which is another reference to 1972.  

At his March 2012 Board hearing the Veteran indicated that he had experienced bleeding and diarrhea in service.  He reported that he had approximately 4 bowel movements a day following his injury.  He was again unable to recall if he had experienced abdominal cramps.  He indicated that mucous had been present in his stool in service, although at the time he had not known how to identify what he was seeing, and only later when a medical professional explained to him what was in his stool did he understand.  Although the record was held open for 60 days, a medical nexus opinion was not submitted.  

In light of the Merck Manual excerpt, there is insufficient medical evidence upon which to render a decision on the Veteran's claim.  This claim must be remanded for a medical examination and opinion to determine whether the Veteran's ulcerative colitis was incurred in service or is due to or worsened by his service-connected disability.  Specifically, the examiner should address the claimed symptomatology (diarrhea, bleeding, and mucus), and provide an opinion regarding whether that continuous symptomatology was attributable to the hemorrhoids and/or the ulcerative colitis.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining and associating any outstanding records, arrange for a VA examination to determine the nature and etiology of any current ulcerative colitis.  The Veteran's claims file must be forward to the VA examiner for review.  The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any ulcerative colitis is related to service, to include an in-service injury, and whether it is at least as likely as not that the Veteran's ulcerative colitis was caused or worsened by the Veteran's service-connected hemorrhoids (to include any etiological or causal relationship to medications prescribed for treatment of hemorrhoidal symptoms).  The examiner should provide a rationale for all opinions reached.  In addition, the examiner should discuss the Veteran's description of reported early symptomatology and its progression.  

2.  After conducting any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_______________________			_________________________
T. Stephen Eckerman		Steven D. Reiss
Acting Veterans Law Judge		Veterans Law Judge
Board of Veterans' Appeals	 	Board of Veterans' Appeals



_________________________
James L. March
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


